Citation Nr: 1730457	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received. 

2.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

3.  Whether new and material evidence to reopen a claim for service connection for tinnitus has been received. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from October 2007 and March 2013 rating decisions.  

In October 2007, the RO, inter alia, denied the petitions to reopen the claims for service connection for bilateral hearing loss, tinnitus, and PTSD.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  

The March 2013 rating decision denied the Veteran's claim for entitlement to a TDIU.  In March 2014, the Veteran filed a NOD.  A SOC was issued in March 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

The Board notes that also in the October 2007 rating decision, the RO denied the Veteran's petition to reopen the claims for service connection for peripheral neuropathy of the bilateral upper extremities peripheral neuropathy of the bilateral lower extremities.  In a December 2009 rating decision, the Decision Review Officer (DRO),inter alia, granted service connection and assigned initial ratings for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity.  Those awards represent a full grant of the benefits sought with respect to the Veteran's petition to reopen the claims for service connection for peripheral neuropathy of the bilateral upper extremities peripheral neuropathy of the bilateral lower extremities.  As such, and since the Veteran has not expressed any disagreement with the December 2009 rating action, no such matter is before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

As regards characterization of the appeal concerning whether new and material evidence to reopen claims for service connection, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable decision on the request to reopen the claims for service connection for bilateral hearing loss and tinnitus-the Board has characterized the appeal as to these matters as reflected on the title page.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of whether new and material evidence to reopen claims for service connection PTSD, bilateral hearing loss, and tinnitus; and entitlement to service connection for tinnitus are set forth below.  The claims for entitlement to service connection for bilateral hearing loss and entitlement to a TDIU are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  In a March 2016 rating decision, the RO granted service connection for PTSD.  

3.  In an August 2005 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

4.  In an August 2005 rating decision, the RO denied service connection for tinnitus.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

5.  Evidence received since the August 2005 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

6.  Evidence received since the August 2005 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for tinnitus. 

7.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

8.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.



CONCLUSIONS OF LAW

1.  As the March 2016 award of service connection for PTSD represents a grant of the benefit sought on appeal with respect to the claim for whether new and material evidence has been received to reopen a claim for service connection PTSD, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).

2.  The August 2005 rating decision that denied the claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  The August 2005 rating decision that denied the claim for entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  Since the August 2005 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Since the August 2005 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claim

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

With respect to the claim of whether new and material evidence has been received to reopen a claim for service connection for PTSD, as noted in the introduction above, the Veteran timely perfected an appeal of the October 2007 rating decision in which the RO denied the petition reopen the claim.  In March 2016, the RO granted service connection for PTSD.  Such action resolved the claim for service connection.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.

II.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the request to reopen the claims of service connection bilateral hearing loss and tinnitus, and the underlying claim for service connection for tinnitus the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.


III.  Requests to Reopen

Under legal authority in effect in currently and at the time of the prior denials, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As explained in more detail below, the claims for service connection for bilateral hearing loss and tinnitus were previously considered and denied.  Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In this case, the Veteran filed a request to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus in October 2007.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A.  Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was originally denied in an August 2005 rating decision; on the basis that there was no evidence that hearing loss occurred in service or was caused by service.  The RO explained that there was no evidence of hearing loss in the Veteran's service treatment records or evidence of acoustic trauma during service. 

The Veteran was notified of this determination in an August 2005 letter, he did not appeal this decision, and new and material evidence was not received during the one year appeal period following the notice of the decision.  Hence, the August 2005 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  As such, the claim for service connection for bilateral hearing loss may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C. A. § 5108; 38 C.F.R. § 3.156(a).

Furthermore, no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for bilateral hearing loss warranting readjudication of the claim.  See 38 C.F.R. § 3.156 (c).

Pertinent new evidence received since the August 2005 denial includes Audiologist N. Dickey's July 2006 letter with an audiological report, September 2007 and March 2016 VA audiological examination reports, and December 2010 VA audiological report.  In N. Dickey's July 2006 letter, the audiologist noted that the Veteran reported bilateral hearing loss in and since service.  Additionally, the Veteran reported that he had a left ear ache during his service in Vietnam.  The audiologist stated that "the onset of the middle ear pathology is unknown but may correlate with his symptoms of left sided earaches during his time in Vietnam."  During the September 2007 VA audiological examination, the Veteran reported that during service he was exposed to loud noise, such as artillery fire, cannons, and machine guns.  The September 2007 audiological report showed left ear hearing loss as defined by VA.  See 38 C.F.R. § 3.385. Furthermore, the December 2010 VA audiological report shows bilateral hearing loss as defined by VA. 

Importantly, the July 2006 audiologist's statement suggests that the Veteran's reported in-service left ear ache is due to his current left ear hearing loss.  Furthermore, the Veteran's statements suggest that his current bilateral hearing loss is due to his military service, as he has experience hearing loss in and since service.  The Board finds that the additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has current bilateral hearing loss that may be related to service.  See Shade, 24 Vet. App. at 110.  The evidence is, therefore, new and material, and the claim for service connection for bilateral hearing loss is reopened.

B.  Tinnitus

The Veteran's claim for service connection for tinnitus was originally denied in an August 2005 rating decision; on the basis that there was no evidence that tinnitus occurred in service or was caused by service.  The RO explained that there was no diagnosis of tinnitus in the Veteran's service treatment records or evidence of acoustic trauma during service. 

The Veteran was notified of this determination in an August 2005 letter, he did not appeal this decision, and new and material evidence was not received during the one year appeal period following the notice of the decision.  Hence, the August 2005 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. A. § 7105 (d)(3); Bond, 659 F.3d 1362; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  As such, the claim for service connection for tinnitus may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C. A. § 5108; 38 C.F.R. § 3.156(a).

Furthermore, no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for tinnitus warranting readjudication of the claim.  See 38 C.F.R. § 3.156 (c).

Pertinent new evidence received since the August 2005 denial includes February 2006 VA treatment; Audiologist N. Dickey's July 2006 letter with audiological report; and September 2007 and March 2016 VA audiological examination reports.

The February 2006 VA treatment reveals a diagnosis of bilateral tinnitus.  In N. Dickey's July 2006 letter, the audiologist noted that the Veteran reported tinnitus in and since service.  Additionally, the July 2006 N. Dickey stated that "[t]he notched configuration and degree of high frequency hearing loss is consistent with noise induced hearing loss and tinnitus."  During the September 2007 VA audiological examination, the Veteran reported that during service he was exposed to loud noise, such as artillery fire, cannons, and machine guns, and that he experienced ringing in his ears in and since service.  Additionally, during the March 2016 VA examination, the Veteran reported that his tinnitus began in service and continued since. 

Importantly, the evidence above shows that the Veteran reiterated that his current tinnitus was due to acoustic trauma in service and reported continuing symptomatology since service.  Additionally, VA treatment records show a current diagnosis of tinnitus.  The Board finds that the additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has current tinnitus that may be related to service.  See Shade, 24 Vet. App. at 110.  The evidence is, therefore, new and material, and the claim for service connection for tinnitus is reopened.

III.  Service Connection for Tinnitus, on the Merits

The Veteran asserts that he has had ringing in his ears in and since service.  See, e.g., Veteran's VA audiological examination report dated in September 2007.  Specifically, he claims that his tinnitus is related to his exposure to loud noise, such as artillery fire, cannons, and machine guns during his military service in Vietnam.  Id. 

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1113 (West 2014); 38 C.F.R. § 3.304(b) (2014).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology (see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaint or diagnosis of tinnitus during service.  The Board notes that in the Veteran's December 1968 entrance examination report, he reported ear, nose, or throat trouble and hearing loss.  The examining physician noted that the Veteran had a bilateral ear infection in 1959.  

The Veteran's DD-214 Form shows that he was stationed in the 42nd Field Artillery Regiment.  His medals and badges include the SPS M-14 sharpshooter proficiency badge.

Post service treatment records show a private July 2006 statement from an audiologist who documented the Veteran's reports of tinnitus in and since service.  VA treatment records continued to show complaint of tinnitus, but do not provide any sort of etiological opinion.  See, e.g., VA treatment record dated in February 2006.  In a September 2007 VA audiological examination, the VA examiner opined that the Veteran's tinnitus is less likely as not related to his military service.  The September 2007 VA examiner reasoned that the Veteran's claims file was silent for tinnitus treatment and conductive hearing loss is not related to noise exposure.  During the March 2016 VA examination, the Veteran reported a longstanding history of bilateral tinnitus that began during his service.  The March 2016 VA examiner provided a negative nexus opinion between the Veteran's tinnitus and his military service.  The VA examiner reasoned that the Veteran's tinnitus is related to his middle ear disease and history of middle ear surgery. 

As to a current diagnosis, the evidence shows that VA treatment records have indicated that the Veteran does suffer from tinnitus.  Furthermore, the Veteran is competent to report ringing in his ears.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

As to an in-service injury, the Board acknowledges that the Veteran reported ear complaints and hearing loss on his entrance examination and that the examining physician noted an ear infection prior to service; however, the Board finds that the Veteran was sound upon his entrance to his military service.  In this case, there was no specific ear disability or diagnosis noted in his entrance examination report, rather the examining physician was noting the Veteran's prior medical background. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)(holding complaints of pain, alone, without evidence of underlying pathology, do not constitute a disability. As such, the Board finds that the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111, 1137.

To this end, the evidence shows that the Veteran was exposed to noise exposure such as gun fire and artillery during his military service, as his DD-214 Form illustrates that he was stationed in the 42nd Field Artillery Regiment and that he received a sharpshooter proficiency badge.  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of a present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that the September 2007 VA opinion that the Veteran's tinnitus is not related to his military service is not probative, as the VA examiner relied on the absence of documented treatment for tinnitus following service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Additionally, the Board finds that the March 2016 VA examiner's opinion that the Veteran's tinnitus it is not related to his military service is not probative.  The Board finds that the March 2016 VA examiner's opinion is not probative because he did not provide a rationale as to why the Veteran's tinnitus was related to his middle ear disease and ear surgery rather his military service.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.); see also See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.).  Moreover, the examiner did not consider the Veteran's competent and credible statements that he had tinnitus in and since service. 

The Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has consistently asserted that this ringing in his ears began in service and has continued ever since that time.  The Veteran is also competent to testify about observable symptoms or injury residuals.  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.  The Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  
However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b); Walker, supra.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

The appeal as to the claim for whether new and material evidence has been received to reopen a claim for service connection PTSD is dismissed.

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this extent only, the appeal as to this matter is granted.

As new and material evidence to reopen the claim for service connection for tinnitus has been received, to this extent only, the appeal as to this matter is granted.

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on these claims is warranted.

With respect to the bilateral hearing loss claim, the Veteran asserts that it is due to his noise exposure during his military service.  As indicated above, the Veteran's service records are consistent with his contentions; as such, exposure to in-service noise is conceded for the purpose of this remand.

As to a current diagnosis, the medical evidence includes a December 2010 VA audiogram that shows bilateral hearing loss for VA purposes.  However, a September 2007 and March 2016 VA audiological examination reports shows left ear hearing loss for VA purposes, but the right ear does not show right ear hearing loss.  

As to the etiology of the Veteran's bilateral hearing loss, a July 2006 letter from N. Dickey, an audiologist, found that "the onset of the middle ear pathology is unknown but may correlate with his symptoms of left sided earaches during his time in Vietnam."  In the September 2006 VA examination report, the VA examiner found that the Veteran's bilateral hearing loss was less likely than not related to his military service, mainly due to the lack of documentation of bilateral hearing loss following service.  In the March 2016 VA audiological examination report, the VA examiner provided a negative nexus opinion between the Veteran's bilateral hearing loss and his military service.  The VA examiner reasoned that the Veteran did not seek treatment for his hearing loss until 2006.  Furthermore, the examiner stated that the Veteran's hearing loss "is not consistent with military noise exposure, but rather is consistent with middle ear involvement." 

First, the Board finds that it is unclear whether the Veteran has or had a current right ear hearing loss as defined by VA since the time he filed in claim in August 2006.  As indicated above, while one VA treatment report indicates a right ear hearing loss as defined by VA, the most recent examination report does not show current right ear hearing loss.  

Second, the Board finds that the September 2007 VA opinion that the Veteran's bilateral hearing loss is not related to his military service is not probative, as the VA examiner relied on the absence of documented treatment for bilateral hearing loss following service.  See Buchanan, 451 F.3d at 1337.  Additionally, the Board finds that the March 2016 VA examiner's opinion did not consider the July 2006 private audiologist's statement that suggested that the Veteran's left ear hearing loss is related to his military service.  Furthermore, the examiner did not address the Veteran's assertions that he has experienced hearing loss in and since service.

For the reasons stated above the Board finds that a remand is necessary to schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

With respect to the TDIU claim, the Veteran is service connected for posttraumatic stress disorder (PTSD)(rated 30 percent disabling); diabetes mellitus (rated 20 percent disabling);peripheral neuropathy of the left lower extremity (rated 20 percent disabling); peripheral neuropathy of the right lower extremity (rated 20 percent disabling); peripheral neuropathy of the left upper extremity (rated 20 percent disabling); peripheral neuropathy of the right upper extremity (rated 20 percent disabling); and erectile dysfunction (rated noncompensable). 

The evidence of record shows that the Veteran completed 10th grade of high school and was last employed in 2006 as a steel worker in a factory since 1972.  See PTSD examination reported dated in February 2016.  A May 2007 Social Security Administration record shows that the Veteran receives disability benefits for osteoarthrosis, allied disorders, and affective disorder.

In the Veteran's March 2013 Application for increased Compensation Based on Unemployability, he claimed that he is unable to work due to his service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  In a June 2005 VA examination report, the Veteran reported that his activities are limited due to his right knee disability and his nerves in his hands and feet.  In a January 2013 general examination, although the VA examiner found that the Veteran is unemployable due to his neuropathy and diabetes mellitus, he found that the Veteran is able to perform sedentary employment.  In a February 2016 VA examination report, the VA examiner stated that the Veteran would have difficulties "working in occupational settings that require safety sensitive duty such as climbing at unprotected heights or operating machinery with foot controls.  The Veteran can tolerate non-safety sensitive duty that falls in the sedentary to light duty range of physical demands."  A February 2016 VA psychiatric examiner found that the Veteran "maintains a normal daily routine, he maintains good self-care and hygiene, and he exhibits no significant impairments in communication and getting along with other people.  He reports enjoying various recreational activities such as spending time with family, cooking, and taking care of household chores," but went on to explain that the Veteran "exhibits clinically significant alterations in cognitions and mood that are associated with the traumatic events (persistent distorted cognitions about the cause or consequences of the traumatic events; and persistent negative emotional states such as sadness, guilt, anxiety, panic, and anger).  The [V]eteran also experiences clinically significant alterations and reactivity associated with the traumatic events (irritability, anger, hypervigilance, exaggerated startle responses, and sleep disturbances). . . [and has been] pulling out the hair on his head, eye lashes, and mustache."

The Board finds that a Social and Industrial Survey is needed to gain further insight into whether the Veteran is capable of obtaining and maintaining substantially gainful employment consistent with his 10th grade education and employment experience as a steelworker.  Specifically, the evidence suggests that the Veteran is not capable of physically demanding employment consistent with his experience as a steelworker.  However, it is unclear whether he is capable of sedentary work.  In this regard, while his February 2016 psychiatric exam indicates that he does not have any significant impairments to interpersonal communication, it also indicates that he has anxiety and panic attacks as well as clinically significant alterations in cognition, mood, altercations, and reactivity.  It is unclear whether such symptomatology would limit the Veteran's ability to obtain substantially gainful employment consistent with a 10th grade education and experience as a steelworker.  

Therefore, on remand, the Veteran should be afforded a Social and Industrial Survey so as to obtain a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator; however, the Board finds that such a survey would be helpful in the adjudication of his TDIU claim.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since March 2016.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo a VA audiology examination, by an appropriate professional, to address his claim for service connection for bilateral hearing loss.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies-specifically, audiometric and speech discrimination testing should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For the right ear, the audiologist should identify the auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should indicate whether the Veteran has current right ear hearing loss.  

With respect to both ears, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  a) had its onset during service, b) was manifested to a compensable degree within the first post-service year; or c) is otherwise related to in-service injury or disease, to particularly include in-service noise exposure.

In rendering each requested opinion, the audiologist must consider and discuss all relevant medical and other objective in- and post-service evidence, to include the July 2006 private audiologist's statement that suggested that the Veteran's left ear hearing loss is related to his Vietnam, as well as assertions-to include competent assertions as to in-service noise exposure and as to the nature, onset, and continuity of symptoms.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Then, arrange for the Veteran to undergo a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social and Industrial surveyor is requested to describe the Veteran's employment history. 

The surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.

6.  If the Veteran fails to report to any of the scheduled examinations, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the claims on appeal.
If the Veteran fails, without good cause to report to the scheduled examination, in adjudicating each claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).


Department of Veterans Affairs


